Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a nonvolatile memory.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…read a threshold voltage of each of the plurality of non-volatile memory cells using a plurality of read parameters being a plurality of default read parameters, determine whether reading the plurality of non-volatile memory cells using the plurality of default read parameters is successful, in response to reading the plurality of non-volatile memory cells using the plurality of default read parameters being successful, finish the read operation, and in response to reading the plurality of non-volatile memory cells using the plurality of default read parameters being unsuccessful, dynamically test and adjust the plurality of read parameters based on whether reading the plurality of non- volatile memory cells using the plurality of read parameters is successful until the plurality of read parameters is determined to result in a successful read.”
The prior arts of record (U. S. Patent 10,446,242 as representative of the prior arts) teach a device comprising: a memory device; and a controller coupled to the memory device, the controller configured to: select initial values of a plurality of memory access parameters based on a temperature measurement; and detect that an error rate 
“…read a threshold voltage of each of the plurality of non-volatile memory cells using a plurality of read parameters being a plurality of default read parameters, determine whether reading the plurality of non-volatile memory cells using the plurality of default read parameters is successful, in response to reading the plurality of non-volatile memory cells using the plurality of default read parameters being successful, finish the read operation, and in response to reading the plurality of non-volatile memory cells using the plurality of default read parameters being unsuccessful, dynamically test and adjust the plurality of read parameters based on whether reading the plurality of non- volatile memory cells using the plurality of read parameters is successful until the plurality of read parameters is determined to result in a successful read.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111